DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-10 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. US 2006/0006960.
As per claims 1 and 7, Lin et al. discloses in Figs. 13-14 a diplexer (e.g. diplexer 1300), comprising:
as per claim 1, a low pass filter (LPF) (e.g. low pass filter 1307) to pass only a preset low band signal from among signals input from an antenna (ANT) (Paragraph 12, common terminal port 1301 which is an input from an antenna) to a low frequency path (e.g. path from port 1301 to port 1302), and output the passed low band signal to a low frequency signal input/output terminal (LB IN/OUT) (e.g. port 1302); a high band stop filter (BSF) (e.g. parallel LC circuit comprising C1301 and L1301; The parallel LC circuit produces the unlabeled notch in Fig. 15 (see related Figs. 10-11 and Paragraph 26 which shows a similar circuit 1015 that produces notch 1103 in Fig. 11), thus is necessarily a notch or “band stop” filter.) connected between the antenna (ANT) and the low pass filter (LPF) (The parallel LC circuit is electrically connected between port 1301 and capacitor C1302 of the low pass filter 1307.), and sharing a current inducing element (e.g. inductor L1301) within the low pass filter (LPF) (Fig. 13; Inductor L1301 is a part of both the low pass filter 1307 and the parallel LC resonant circuit, thus is necessarily “shared” there-between.) and blocking a specific preset high band signal from among signals input to the low frequency path (Fig. 13; The parallel LC circuit blocks a frequency (i.e. “specific preset high band signal”), among signals inputted to the path from port 1301 to port 1302, at the unlabeled notch in Fig. 15.); a high pass filter (HPF) (e.g. high pass filter 1310) to pass only a preset high band signal from among signals input from the antenna (ANT) to a high frequency path (e.g. path from port 1301 to port 1303; The high pass filter 1310 inherently passes only a “preset high band signal” from other signals inputted to the path from port 1301 to port 1303, as well-known in the art by virtue of being a “high pass” filter.), and output the passed high band signal to a high frequency signal input/output terminal (HB IN/OUT) (e.g. port 1303); a low band stop filter (BSF) (Fig. 14, capacitor C1305E and inductor L1302E; As stated in Paragraph 30, Fig. 14 is an equivalent circuit model for filter 1310. The inductor L1302E and the capacitor C1305E create a notch within the response, thus the capacitor and inductor necessarily form a notch or “band stop” filter.) connected between the antenna (ANT) and the high pass filter (HPF) (Fig. 14; The defined band stop filter is electrically connected at a point between the port 1301 and capacitor C1304E of the high pass filter 1310.), and sharing any one of charge/discharge elements (e.g. capacitor C1305E) within the high pass filter (HPF) (Figs. 13-14; Capacitor C1305E is a part of both the high pass filter 1310 and the defined band stop filter, thus is necessarily “shared” there-between.) and blocking a specific preset low band signal from among signals input to the high frequency path (Fig. 14; The circuit comprising inductor L1302E and capacitor C1305E blocks a frequency (i.e. “specific preset high band signal”), among signals inputted to the path from port 1301 to port 1303, at an additional notch in Fig. 15); and an electrostatic discharge protection circuit (ESD) (Fig. 14, capacitor C1303E, capacitor C1304E and inductor L1302E; It is inherent that the defined “ESD” elements create “an ESD” protection circuit by virtue of their T-type orientation within a high pass filter, as well-known in the art. For example, see Pertinent Art section below for an example of an exemplary teaching Yamashita et al. US 2004/0217914 which exemplarily teaches a same T shape configuration circuit within a high  connected between the high pass filter (HPF) and the low band stop filter (BSF), and discharging an electrostatic discharge input to the high frequency path to an electrostatic discharge protection path formed by sharing a current inducing element (Fig. 14, inductor L1302E) within the low band stop filter (BSF) and a current inducing element (Fig. 14, inductor L1302E) within the high pass filter (BPF) (Figs. 13-14; The inductor L1302E is part of both the high pass filter 1310 in Fig. 13 and the band stop filter formed by inductor L1302E and capacitor C1305E, thus is necessarily “shared” there-between.); and
as per claim 7, wherein the high pass filter (HPF) includes a fourth capacitor (C4) (Fig. 14, capacitor C1303E), a fifth capacitor (Fig. 14, capacitor C1304E), and a third inductor (L3) (Fig. 14, inductor L1302E), wherein the one end of the fourth capacitor (C4) (e.g. left end of capacitor C1303E) is connected to the antenna (ANT) and the other end of the fourth capacitor (C4) (e.g. right end of capacitor C1303E) is connected to one end of the fifth capacitor (C5) (e.g. left end of capacitor C1304E), wherein the other end of the fifth capacitor (C5) (e.g. right end of capacitor C1304E) is connected to the high frequency signal input/output terminal (HB IN/OUT), and wherein one end of the third inductor (L3) (e.g. top end of inductor L1302E) is connected to a contact point of the other end of the fourth capacitor (C4) and the one end of the fifth capacitor (C5) (Fig. 14; The top end of inductor L1302E is electrically connected to a node (i.e. “contact point”) between capacitors C1303E and C1304E via capacitor C1305E.) and the other end of the third inductor (L3) (e.g. bottom end) is connected to a ground (GND).
Allowable Subject Matter
Claims 2-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Art
8.	The following reference is provided by the Examiner as an exemplary teaching as evidence to support assertions made by the Examiner above: Fig. 11 and Paragraph 115 of Yamashita et al. US 2004/0217914 exemplarily teaches a T shaped configuration circuit within a high pass filter 81 in Fig. 10 therein, 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAKESH B PATEL/Primary Examiner, Art Unit 2843